Title: To George Washington from George Clinton, 9 August 1777
From: Clinton, George
To: Washington, George



Dear Sir,
Fort Montgomery [N.Y.] 9th August 1777

Immediately on the Receipt of your Excellency’s Letter directing from 1000 to 1500 of the Militia of this and the State of Connecticut to reinforce this Garrison and the Army under General Putnam I issued Orders for drawing out 810 including Non Commissioned Officers from this State for the above Purposes. Since which I have been induced by the Situation of our Affairs to the Northward in Addition to the above Numbers to order out 500 of the Militia from the Northern Parts of Ulster and Dutchess Counties 1000 from the County of Albany and 500 from the County of Tryon to reinforce the Army under Command of General Schuyler and to continue in Service until the first Day of November next unless your Excellency shall think proper to dismiss them before—Those from the two former Counties I have Reason to believe are by this Time on their March but I have not yet been advised what Success they have experienced in getting the Proportion allotted for the other Counties I fear not so good as could be wished the People in that Quarter consider their Western Frontier equally liable to the Incursions of the Enemy and influenced by this Consideration are Unwilling to leave their Families exposed and join our Army—as the Enemy advance many of the best of the Inhabitants are employed in moving off their Familes and Effects—Indeed I have always observed that the Militia of any Part of the Country most in Danger are for the

above Reasons least forward in opposing an Enemy some too decline acting under those Circumstances from unworthy Principles.
Your Excellency’s Letter of the 1st Instant Dated at Chester I received in Kingston on Wednesday last and thereupon ordered 4 Regiments of Militia to this Post 3 to join Genl Putnam at Peek’s Kill and one to occupy the Post at the Mouth of the Clove the last of those ordered here arrived Yesterday and I learn from General Putnam that those designed for him are also arrived at Peeks Kill. All the Remainder of the Militia of the State are under Marching Orders. I never knew the Militia come out with greater Alacrity but as many of them yet have great Part of their Harvests in the Field I fear it will be difficult to detain them long unless the Enemy make some Movements that indicate a Design of coming this Way suddenly and so obvious as to be believed by the Militia. I can’t but express my Surprize that no Reinforcements (as I have heard) have yet arrived to our Northern Army from the Eastward. The Want of Confidence in the General Officers to the Northward is the specious Reason—to me it appears a very weak one—the mutilated and destressed Condition of this State renders our utmost Exertions to oppose the Common Enemy in Appearance but little better than one half of it being out of our Possession. Common Gratitude to a Sister State as well as Duty to the Continent at large conspire in calling on our Eastern Neighbours to step forth on this Occasion and more especially as they only are in a Situation Totally to destroy General Burgoyne’s Army by intercepting his Supplies and even cutting off his Retreat to the Lakes.
The Detachment of 810 for this Garrison and Peeks Kill are not yet compleated owing to the Body of the Militia being so suddenly called out, but will be effected immediately on their Return Home ’till which Time I will endeavor to detain and equal Number of them here.
I have not yet received the late Resolves of Congress for recruiting the Army alluded to in your Excellency’s Letter of the 4th Instant—as soon as they come to Hand I will do every Thing in my Power to render them effectual and forward the requested Information. I am with much Esteem Your Excellency’s most obed. servt

Geo: Clinton

